Citation Nr: 1737145	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-33 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

What rating is warranted for bilateral hearing loss from November 5, 2009?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In September 2015, the Board remanded the appeal so that a hearing could be scheduled. In March 2016, a videoconference hearing was held before the undersigned Veterans Law Judge. 

In July 2016, the Board remanded the listed issue for additional development. The Board also remanded the issues of entitlement to service connection for right and left foot hallux valgus with degenerative changes so that a statement of the case could be issued to the claimant. This was accomplished in January 2017. The Veteran did not submit a timely substantive appeal and these issues are not for consideration. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


FINDINGS OF FACT

1. On VA examinations in March 2010 and September 2011, the Veteran had level I hearing in each ear. 

2. On VA examination dated February 16, 2017, the Veteran had level VII hearing on the right and level VI hearing on the left. 


CONCLUSIONS OF LAW

1. For the period from November 5, 2009 to February 15, 2017, the criteria for an initial compensable rating for bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

2. For the period since February 16, 2017, the criteria for a rating greater than 30 percent for bilateral hearing loss are not met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In March 2010, VA granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating from November 5, 2009. The Veteran disagreed with the rating and perfected this appeal. In May 2017, VA increased the rating for bilateral hearing loss to 30 percent effective February 16, 2017, resulting in staged ratings. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent. The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four. To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness. See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

The Veteran underwent a VA examination in March 2010. On audiometric evaluation, puretone thresholds at 1000, 2000, 3000 and 4000 Hertz were 40, 55, 60 and 65 decibels on the right; and 35, 50, 55 and 60 decibels on the left. Puretone threshold averages were 55 decibels on the right and 50 decibels on the left. Speech recognition scores were 96 percent on the right and 96 percent on the left. The diagnosis was bilateral moderate sensorineural hearing loss. The effect of the disorder on the Veteran's occupation and daily activities was described as difficulty hearing in the presence of background noise. 

At a VA audiometric examination in September 2011, puretone thresholds at 1000, 2000, 3000 and 4000 Hertz were 35, 50, 55 and 70 decibels on the right; and 40, 55, 55 and 65 decibels on the left. Puretone threshold averages were 52.5 decibels on the right and 53.75 decibels on the left. Speech recognition scores were 100 percent on the right and 96 percent on the left. The diagnosis remained bilateral moderate sensorineural hearing loss. The examiner noted there was no functional impairment caused by the hearing loss that would affect the Veteran's ability to perform physical and sedentary employment, although he might experience difficulty hearing verbal instruction. 

At the March 2016 videoconference hearing the Veteran testified that his hearing had gotten worse since his 2011 VA examination and that it was frustrating to deal with his hearing impairment. He reported using hearing aids but still had difficulty distinguishing what people were saying. 

The Veteran most recently underwent a VA audiology examination on February 16, 2017. On audiometric evaluation, puretone thresholds at 1000, 2000, 3000 and 4000 Hertz were 40, 55, 60 and 60 decibels on the right; and 55, 55, 60 and 70 decibels on the left. Puretone threshold averages were 53.75 decibels on the right and 60 decibels on the left. Speech recognition scores were 56 percent on the right and 64 percent on the left. The effect of the disorder on the Veteran's occupation and daily activities was described as difficulty hearing and understanding speech, especially in background noise, and when watching television and using the telephone.

VA records show complaints and treatment related to hearing loss, to include being provided with hearing aids. While the claims folder contains various VA outpatient audiological assessments, the word recognition scores are based on the NU-6 word list and the results are not adequate for rating purposes. See 38 C.F.R. § 4.85.

Considering the results of the March 2010 and September 2011 VA examinations, the Veteran had level I hearing in both ears corresponding to a noncompensable rating. 38 C.F.R. § 4.85. An exceptional pattern of hearing impairment was not shown at either examination.  38 C.F.R. § 4.86. 

Considering the results of the February 16, 2017 VA examination, the Veteran had level VII hearing on the right and level VI hearing on the left which corresponds to a 30 percent rating under 38 C.F.R. § 4.85. The Board acknowledges that an exceptional pattern of hearing impairment was shown in the left ear resulting in level IV hearing under Table VIa. It is more beneficial to rate the Veteran's left ear under Table VI as this results in a higher numeral. See 38 C.F.R. § 4.86(a). 

On review, the criteria for a 30 percent rating, and no more, are met effective February 16, 2017, the date of the VA examination showing a factually ascertainable increase in disability. Prior to this date, the preponderance of the evidence is against finding entitlement to a compensable rating. In making this determination, the Board acknowledges the Veteran's complaints of difficulty hearing as well as his need for hearing aids. While the Veteran is competent to report his perceived hearing difficulties, the subjective reports fail to outweigh the objective test results as set forth above.

In December 2012, VA denied entitlement to a total disability rating based on individual unemployability and the Veteran did not appeal this decision. The Board finds no basis for inferring an additional individual unemployability claim at this time pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the period from November 5, 2009 to February 15, 2017, entitlement to an initial compensable rating for a bilateral hearing loss is denied.


For the period since February 16, 2017, entitlement to a rating greater than 30 percent for a bilateral hearing loss is denied. 




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


